[page011.gif]



[page021.gif]



                          Ademas de los salarios y compensacion antes
mencionados La Directora sera elegible desde su primer dia de empleo a los
siguientes beneficios: Plan medico (cuya aportacion dependera de la cubierta
seleccionada), segura de vida, plan de retiro, plan 401 K u otros aplicables a
todos los empleados regulares del Banco, sujeto alas politicas de Gada uno.
                           Los pagos mencionados ~f} el inciso de Compensacion,
Salarios y Beneficios estaran sujetos alas deducciones legales pertinentes bajo
los estatutos federales y locales aplicables.
                 3. Secretos de Negocio
                           Durante el transcurso de su empleo La Directora
tendra acceso a documentos confidenciales, informacion de listados de clientes,
prospectos clientes, estrategias de mercadeo, y otro tipo de politica y material
que constituye para el
   ~ Banco informacion rilacionada y para el negocio, la cual para todos los
efectos '::J(!" constituye informaci~n confidencial. La informacion confidencial
del Banco es
                 propiedad de la Institucion. La Directora no puede divulgar
directa 0 indirectamente .dicha informacion, excepto que la necesidad del
negocio asi 10 requiera y para esto .debera ser autorizado par el Supervisor
Inmediato.
                 Si renuncia 0 termina la relacion de empleo requerimos de usted
una absoluta proteccion de la informacion confidencial y privilegiada del
negocio, incluyendo abstenerse a divulgar 0 utilizar la misma para beneficia
propio, su nuevo patrono 0



                terceras personas. Esta informacion incluye, pero sin limitarse,
a secretos de negocio, informacion propiedad del Banco, afiliadas y
subsidiarias, asuntos confidenciales, metodolog!a operacional, listas de
clientes 0 de clientes potenciales, relaciones de negocio, productos bancarios,
estrategias, tacticas, planes de negocio, base de datos, desarrollo de programas
de computadoras, informacion financiera, estados de situacioflt balances de
cuentas, margenes de ganancias, tenencia de acciones, estudios economicos,
estudios de mercado, estrategias de mercadeo y otros de similar naturaleza.
IC1 Si la Directora viola alguna de las disposiciones antes mencionada, de no-
divulgacion 0 utilizacion de informacion confidencial, el Banco tendra el
derecho a
                solicitar un "injunction" 0 entredicho (permanente 0 preliminar)
para que la Directora cese y desista de la practica y se abstenga de incurrir en
la conducta antes mencionada. Los re~dios de los que dispondra el Banco en esta
situacion, podran incluir desde violacion de contrato, as! como resarcimiento en
darios u otros.
                4. Acuerdo de no-competencia
                La Directora conviene que durante la vigencia del presente
Contrato y/o de su empleo con el Banco, y par un terminG de 12 meses
subsiguientes a la terminacion del mismo, no se empleara ni rendira servicio de
forma alguna, directa 0 indirectamente, para alguna entidad 0 individuo que
compita con el Banco en Puerto Rico.



[page051.gif]



[page061.gif]